PER CURIAM:
These claims against the Department of Corrections were submitted for decision upon the pleadings. The claimants seek payment for various goods and services furnished to the respondent as follows:
Claim Against West Virginia
Claim No. Prison for Women Amount
CC-81-320 E. L. Jimenez, M.D..... $ 860.00
Claims Against Huttonsville
Claim No. Correctional Center Amount
CC-81-394 Elkins Dental Lab___ $ 67.00
CC-81-420 Xerox Corporation ... $ 2,801.94
Claims Against Industrial
Claim No. School for Boys Amount
CC-81-395 Equitable Gas, Inc.. .. $ 45,831.75
CC-81-407 Union Oil Company of California .... $ 2,554.93
*85Amount Claim No. Claims Against Anthony Center
399.30 CC-81-391 White Sulphur Pharmacy, Inc.. -6/3-
50.00 CC-81-392 Greenbrier Physicians, Inc.
256.35 CC-81-393 Craig Motor Service Co., Inc.. -C/5-
CC-81-403 Seneca Mental Health-Mental Retardation Council, Inc.. O © O O 0_ CO
CC-81-405 Union Oil Company of California . 05 t-H 05 r-H t-H
The respondent admits the validity and amounts of these claims, but further alleges that sufficient funds were not available at the close of the fiscal years in question from which the obligations could have been paid.
While we feel that these claims should, in equity and good conscience, be paid, we further believe that awards cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claims disallowed.